UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 29, 2010 SECURITY FEDERAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 0-16120 57-0858504 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 238 Richland Avenue West, Aiken, South Carolina 29801 (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code):(803) 641-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01Entry into a Material Definitive Agreement On September 29, 2010, Security Federal Corporation (the “Company”) entered into a Letter Agreement (including the Exchange Agreement – Standard Terms incorporated by reference therein, the “Exchange Agreement”)with the U.S. Department of the Treasury (the “Treasury”) in connection with the Company’s participation in the Community Development Capital Initiative (the “CDCI”) established by the Treasury pursuant to the Troubled Asset Relief Program (“TARP”).That same day, pursuant to the Exchange Agreement, all 18,000 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A, liquidation preference amount $1,000 per share (“Series A Preferred Stock”), previously sold to the Treasury on December 19, 2008 pursuant to the TARP Capital Purchase Program,were exchanged for 18,000 shares of the Company’s newly designated Fixed Rate Cumulative Perpetual Preferred Stock, Series B, liquidation preference amount $1,000 per share (“Series B Preferred Stock”). In connection with the Company’s participation in the CDCI, on September 29, 2010, the Company also entered into a Letter Agreement (including the Securities Purchase Agreement – Standard Terms incorporated by reference therein, the “Purchase Agreement”) with the Treasury, pursuant to which the Company sold an additional 4,000 shares of Series B Preferred Stock to the Treasury that same day at a price of $4.0 million.As a result of the Company’s participation in the CDCI and the transactions under the Exchange Agreement and the Purchase Agreement, the Treasury now holds 22,000 shares of the Company’s Series B Preferred Stock, with an aggregate liquidation preference amount of $22.0 million. The additional capital received by the Company from the Treasury pursuant to the Purchase Agreement was contingent upon the Company’s completion of a separate stock offering of the same amount, as required by the Company’s primary regulator, the Office of Thrift Supervision.In satisfaction of this requirement, on September 29, 2010, the Company sold 400,000 shares of its common stock, par value $0.01 per share (“Common Stock”), in a private offering to Timothy W. Simmons, President and Chief Executive Officer of the Company, at a price of $10.00 per share, for gross proceeds of $4.0 million.Together with the gross proceeds of the sale of Series B Preferred Stock to the Treasury pursuant to the Purchase Agreement, the Company raised $8.0 million of capital in the aggregate. Mr.
